16 F.3d 1220NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Victor NITTI, Plaintiff-Appellant,v.Lynn ALLEN, Oakland County Clerk/Register of Deeds;Michigan Secretary of State, Defendants-Appellees.
No. 93-1950.
United States Court of Appeals, Sixth Circuit.
Jan. 20, 1994.

1
Before:  MILBURN and BOGGS, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Victor Nitti, appearing pro se, appeals a district court judgment dismissing his complaint filed under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C. Secs. 1961-1968, and 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary and equitable relief, Nitti sued the Michigan Secretary of State and the Oakland County Clerk/Register of Deeds.  Nitti filed several handwritten documents entitled "Verified Complaint," "Verified Motion for Temporary Restraining Order," and an "Order to Show Cause."   Thereafter, Nitti filed another "Verified Complaint" and an affidavit.  These documents are poorly written, and it is nearly impossible to determine of what actions Nitti is complaining.  Nitti appears to allege that the defendants have harassed him in a number of ways and that they are engaged in RICO violations through unspecified activities.


4
After reviewing the defendants' motions to dismiss, to which Nitti did not respond, the district court dismissed the complaint for failure to state a claim for relief.  Nitti has filed a timely appeal.


5
Upon review, we affirm the district court's judgment.  Even if we accept Nitti's allegations as true, he undoubtedly can prove no set of facts in support of his claims that would entitle him to relief.   See Meador v. Cabinet for Human Resources, 902 F.2d 474, 475 (6th Cir.), cert. denied, 498 U.S. 867 (1990).


6
Accordingly, we hereby affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation